Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 23, 2018

                                     No. 04-18-00727-CV

                               IN THE INTEREST OF K.M.J.,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02187
                          Honorable Martha Tanner, Judge Presiding

                                        ORDER
         Appellant Dad filed a notice of appeal challenging the trial court’s “order rendered on
September 25, 2018.” The clerk’s record shows the trial court’s handwritten notes from that
date, but a judge’s notes “are not the kind of document[] that constitute[s] a judgment, decision
or order from which an appeal may be taken,” see Goff v. Tuchscherer, 627 S.W.2d 397, 398–99
(Tex. 1982); In re Rivera, No. 04-12-00025-CV, 2012 WL 219591, at *1 (Tex. App.—San
Antonio Jan. 25, 2012, no pet.) (mem. op.) (“A copy of the judge’s notes in place of an order is
not sufficient.”); see also In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no
pet.) (“[A] judge’s notes are for his or her own convenience and form no part of the record.”).
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a). If Appellant does not timely provide written proof as ordered, this appeal will be
dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court